DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0015] of the specification discloses “In some implementations, adjusting mechanism 110 comprises a dial”.  Therefore, “an adjusting mechanism” has been interpreted to be “a dial” or equivalent structures based on the disclosure in Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations…"the mechanically adjustable ramp insert further comprises a stationary nut in physical contact with the threaded shaft and the second end of the second support…" lacks clarity and is confusing. Specifically, the language directly contradicts fig. 3 of the specification, where the stationary nut 132 is seen physically contacting the first end 176 of the second support 126.  Accordingly, the claim language has been interpreted to read, " the mechanically adjustable ramp insert further comprises a stationary nut in physical contact with the threaded shaft and the first end of the second support."
Claim 14 recites the limitation "the first support and the second support" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no    patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “wherein the user's foot is in a state of plantarflexion when disposed on the ramp surface” as to claim 15 positively recites part of the human body.  
.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 11-13, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnsteinsson U.S. Publication No. (20140350446 A1).
With respect to claim 1, Gunnsteinsson discloses an orthopedic walking boot (100, figs.1-4) and [0042] comprising: a housing or shell (122) configured to encompass at least a user's foot (figs.3-4) and [0043]; 
a mechanically adjustable ramp insert comprising a ramp surface and disposed in the housing (a ramp insert 134 disposed within housing 122 which is mechanically adjustable via dial 126, the ramp insert having a top facing ramp surface, see fig. 4 and [0043]); and 

With respect to claim 11, Gunnsteinsson discloses the elevation angle is continuously variable within a range of angles (the elevation angle can be continuously adjusted as the adjustment mechanism 126 is rotated - rotating the adjustment mechanism rotates screw 136, resulting in a continuous adjustment of the elevation angle of the ramp 134 via scissor jack 138, see fig. 4) and [0045]-[0048].
With respect to claim 12, Gunnsteinsson discloses the range of angles is between approximately 0 degrees to approximately 30 degrees (see the indicia 128, fig.3 which display a range of heights in mm to which the ramp 134 can be adjusted; the markings 128 indicate that the right end of the ramp 134 can be adjusted from a height of 0 mm to a height of 22 mm, which corresponds to a range of elevation angles which is approximately between 0 degrees to 30 degrees, fig. 3 and [0045]; see fig. 4, where the ramp has been moved to an angle of roughly 15 degrees).
With respect to claim 13, Gunnsteinsson discloses an indicator configured to indicate the elevation angle (see fig. 3, where the boot includes indicia 128 and an indicator 130 which indicates the height in mm of the right end of ramp 134, which can then be used to calculate the elevation angle of the ramp 134) and [0044]-[0045]).
With respect to claim 15, Gunnsteinsson discloses the user's foot is in a state of plantarflexion when disposed on the ramp surface (as shown in fig.4, where the ramp 134 is angled such that the end of the ramp nearest the heel of the boot is higher than the end of the 
With respect to claim 19, Gunnsteinsson discloses the adjusting mechanism comprises a dial (as shown in fig.3, where the adjustment mechanism 126 is a dial) and [0043]).
With respect to claim 20, Gunnsteinsson discloses a method for adjusting an orthopedic walking boot (an orthopedic walking boot 120 having an Achilles tendon stretching device, and a method of use thereof, see figs. 3-4) and [0042] and [0048]), comprising:
adjusting an adjusting mechanism disposed on a housing of the orthopedic walking boot thereby achieving a desired elevation angle of a ramp surface of a mechanically adjustable ramp insert of the orthopedic walking boot (a practitioner can rotate an adjusting mechanism 126 disposed on a housing 122 of the orthopedic walking boot in order to achieve a desired elevation angle of a top facing ramp surface of a ramp insert 134 which is mechanically adjustable via scissor jack 138, see figs.3-4) and [0048] and [0046]); and
inserting a user's foot into the housing and disposing the user's foot on the ramp surface such that the user's foot is supported in a position of plantarflexion determined at least in part by the desired elevation angle of the ramp surface (a patient places his or her foot into the boot housing and on top of the ramp surface, where it is not necessary to remove his or her foot while the ramp is adjusted, such that the patient's foot is disposed in a position of plantarflexion determined by the elevation angle of the ramp in order to stretch or relax the Achilles tendon, see fig.3) and [0048].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson as applied to claim 1 above, and further in view of Saxton et al. U.S. Patent No. (5,431,624).
With respect to claims 17-18, Gunnsteinsson substantially discloses the invention as claimed except  a removeably attached liner disposed on the ramp surface and the removably attached liner is constructed from a memory foam material. 
Saxton et al. however, teaches an orthopedic walking boot (shown in figs.1-3) comprising a housing (47) configured to encompass at least a user’s foot (as shown in fig.1) and a ground-engaging sole (22) wherein a foam liner 38 (shown in FIG. 3) is removably placed on the insole to be located between a user's foot and the insole. The liner can be removed and replaced as necessary ([Col.4], lines 34-37).
.
Allowable Subject Matter
Claims 2-10, 14 and 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Gunnsteinsson U.S. Publication No. (20140350446 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 2-10, 14 and 16 which recite features not taught or suggested by the prior art drawn to Gunnsteinsson.
Gunnsteinsson fails to disclose or fairly suggest the mechanically adjustable ramp insert comprises: a base; a threaded shaft secured to the adjusting mechanism at a first end and configured to rotate with the adjusting mechanism; a first slider nut comprising internal threads, the first slider nut configured to move along the threaded shaft as the threaded shaft is rotated; a bracket in physical contact with the ramp surface; a first support coupled to the first slider nut at a first end and to the bracket at a second end; and a second support coupled to the base at a first end and to the bracket at a second end, wherein the first end of the first support is configured to move toward the first end of the second support, thereby causing mechanically adjustable ramp 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 2.
Claims 3-9, 14 and 16 are allowed insofar as they depend from the allowed claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786